Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claim 1 is currently amended.  Claims 2, 7, 12 and 15 were cancelled. Claims 3-6, 8-11, 13, 14 and 15 were previously presented.  Claims 1, 3-6, 8-11 13, 14 and 16 are pending and have been fully considered.  All claims are directed toward a method.
Status of Previous Objections / Rejections
The previous 35 USC §112 rejection is withdrawn in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the objections/rejections.
Response to Amendment
Applicant revised the title and claim 1 to address the objections/rejections of the prior Office action (OA).
Drawings
The drawings filed on 05/27/2018 are acceptable subject to correction of the informalities indicated below.  In Fig. 1A, the third block from the top states ‘Aqueous solution of the oil spilled area shrinking age.’  It appears that the term ‘age’ should be ‘agent.’

INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 
Annotated Drawing Sheets
	A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
	If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Allowable Subject Matter
Claims 1, 3-6, 8-11 13, 14 and 16 are allowed.  Claim 1 is independent and is on is as follows:  
Claim 1:	A method of enhanced treatment of a spilled oil on an oil-spilled contaminated area, comprising: 
providing an oil spill area shrinking agent, which consists of a sulfosuccinate and a stabilizer;
contacting the spilled oil on the oil-spilled contaminated area with the oil spill area shrinking agent to reduce the oil-spilled contaminated area; and 
using a polyolefin material to remove the spilled oil treated with the oil spill area shrinking agent; 
wherein the oil spill area shrinking agent does not comprise any oil dissolving organic solvent, oil emulsifier, organic fluorine- or silicone-containing surfactant, and the sulfosuccinate is an alkyl sulfosuccinate represented by the following formula (I):

    PNG
    media_image1.png
    117
    318
    media_image1.png
    Greyscale

wherein R1 and R2 are respectively alkyl, and R1 and R2 are identical or different; and
wherein the stabilizer is selected from the group consisting of alkyl diol, alkyl polyol, polyether alkyl-diol derivatives, and a combination thereof.
The following is an examiner’s statement of reasons for allowance:  
Examiner did not apply prior art in the previous OA because, upon reconsideration of claim 1, which incorporates elements of cancelled claims 2, 7 and 12 and other amendments, and in consideration of Applicant’s associated remarks, it did not appear that  the prior art of record properly addressed, singly or in combination, all the limitations of that claim.
Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a process of enhanced treatment of a spilled oil on an oil-spilled contaminated area, with the structure and manipulative steps substantially as claimed.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
3/15/2021